
	
		I
		111th CONGRESS
		1st Session
		H. R. 2935
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2009
			Mr. Delahunt (for
			 himself, Mr. Blunt,
			 Mr. Farr, Mr. Conyers, Mr.
			 Barton of Texas, Mr. Ross,
			 Mr. Smith of Texas,
			 Mrs. Capps,
			 Ms. Berkley,
			 Ms. Castor of Florida,
			 Mr. Bonner,
			 Mr. Radanovich,
			 Ms. Schakowsky,
			 Mrs. Bono Mack,
			 Mr. Coble,
			 Mr. Sessions,
			 Mr. Van Hollen,
			 Mr. Luetkemeyer,
			 Mr. Rooney, and
			 Ms. Titus) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 the Judiciary and
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a nonprofit corporation to communicate
		  United States entry policies and otherwise promote tourist, business, and
		  scholarly travel to the United States.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Travel Promotion Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. The Corporation for Travel Promotion.
					Sec. 3. Accountability measures.
					Sec. 4. Matching public and private funding.
					Sec. 5. Travel Promotion Fund fees.
					Sec. 6. Investment of Funds.
					Sec. 7. Prohibition on use of funds.
					Sec. 8. Assessment authority.
					Sec. 9. Amendments to the International Travel Act of
				1961.
					Sec. 10. Definitions.
					Sec. 11. GAO study.
				
			2.The Corporation
			 for Travel Promotion
			(a)EstablishmentThe Corporation for Travel Promotion is
			 established as a nonprofit corporation. The Corporation shall not be an agency
			 or establishment of the United States Government. The Corporation shall be
			 subject to the provisions of the District of Columbia Nonprofit Corporation Act
			 (sec. 29–301.01 et seq., D.C. Official Code), to the extent that such
			 provisions are consistent with this section, and shall have the powers
			 conferred upon a nonprofit corporation by that Act to carry out its purposes
			 and activities.
			(b)Board of
			 Directors
				(1)In
			 generalThe Corporation shall
			 have a board of directors of 11 members, appointed by the Secretary of
			 Commerce, but not before consultation with the Secretaries of Homeland
			 Security, State, and Education, as appropriate, each of whom is a United States
			 citizen, and of whom—
					(A)one shall have
			 appropriate expertise and experience in the hotel accommodations sector;
					(B)one shall have
			 appropriate expertise and experience in the travel distribution sector;
					(C)one shall have
			 appropriate expertise and experience in the restaurant sector;
					(D)one shall have appropriate expertise and
			 experience in the retail sector, or small business sector;
					(E)one shall have
			 appropriate expertise and experience in the attractions sector;
					(F)one shall have
			 appropriate expertise and experience in the passenger air sector;
					(G)one shall have
			 appropriate expertise and experience in the car rental sector;
					(H)one shall have
			 appropriate expertise and experience as an official of a city convention and
			 visitor’s bureau;
					(I)one shall have
			 appropriate expertise and experience as an official of a State Tourism
			 Office;
					(J)one shall have
			 appropriate expertise and experience in immigration law and policy, including
			 visa requirements and United States entry procedures; and
					(K)one shall have
			 appropriate expertise and experience in the cruise line sector.
					(2)IncorporationThe members of the initial board of
			 directors shall serve as incorporators and shall take whatever actions are
			 necessary to establish the Corporation under the District of Columbia Nonprofit
			 Corporation Act (sec. 29–301.01 et seq.).
				(3)Term of
			 officeThe term of office of each member of the board appointed
			 by the Secretary shall be 3 years, except that, of the members first
			 appointed—
					(A)3 shall be
			 appointed for terms of 1 year;
					(B)4 shall be
			 appointed for terms of 2 years; and
					(C)4 shall be
			 appointed for terms of 3 years.
					(4)VacanciesAny
			 vacancy in the board shall not affect its power, but shall be filled in the
			 manner required by this section. Any member whose term has expired may serve
			 until the member’s successor has taken office, or until the end of the calendar
			 year in which the member’s term has expired, whichever is earlier. Any member
			 appointed to fill a vacancy occurring prior to the expiration of the term for
			 which that member’s predecessor was appointed shall be appointed for the
			 remainder of the predecessor’s term. No member of the board shall be eligible
			 to serve more than 2 consecutive full terms.
				(5)Election of
			 chairman and vice chairmanMembers of the board shall annually
			 elect one of their members to be chairman and elect 1 or more of their members
			 as a vice chairman or vice chairmen.
				(6)Status as federal
			 employeesNotwithstanding any provision of law to the contrary,
			 no member of the board may be considered to be a Federal employee of the United
			 States by virtue of his or her service as a member of the board.
				(7)Compensation;
			 expensesNo member of the
			 board shall receive any compensation from the Federal Government or the
			 Corporation by virtue of his or her service as a member of the board. Each
			 member of the board shall be paid actual travel expenses and per diem in lieu
			 of subsistence expenses when away from his or her usual place of residence, in
			 accordance with section 5703 of title 5, United States Code.
				(c)Officers and
			 Employees
				(1)In
			 generalThe Corporation shall have an Executive Director, and
			 such other officers as may be named and appointed by the board for terms and at
			 rates of compensation fixed by the board. No individual other than a citizen of
			 the United States may be an officer of the Corporation. The corporation may
			 hire and fix the compensation of such employees as may be necessary to carry
			 out its purposes. No officer or employee of the Corporation may receive any
			 salary or other compensation (except for compensation for services on boards of
			 directors of other organizations that do not receive funds from the
			 Corporation, on committees of such boards, and in similar activities for such
			 organizations) from any sources other than the Corporation for services
			 rendered during the period of his or her employment by the Corporation. Service
			 by any officer on boards of directors of other organizations, on committees of
			 such boards, and in similar activities for such organizations shall be subject
			 to annual advance approval by the board and subject to the provisions of the
			 Corporation’s Statement of Ethical Conduct. All officers and employees shall
			 serve at the pleasure of the board.
				(2)Nonpolitical
			 nature of appointmentNo political test or qualification shall be
			 used in selecting, appointing, promoting, or taking other personnel actions
			 with respect to officers, agents, or employees of the Corporation.
				(d)Nonprofit and
			 Nonpolitical Nature of Corporation
				(1)StockThe
			 Corporation shall have no power to issue any shares of stock, or to declare or
			 pay any dividends.
				(2)ProfitNo
			 part of the income or assets of the Corporation shall inure to the benefit of
			 any director, officer, employee, or any other individual except as salary or
			 reasonable compensation for services.
				(3)PoliticsThe
			 Corporation may not contribute to or otherwise support any political party or
			 candidate for elective public office.
				(4)Sense of
			 Congress regarding lobbying activitiesIt is the sense of
			 Congress that the Corporation established under this Act should not engage in
			 any lobbying activities with any employee or branch of the Federal Government
			 in favor of or in opposition to any political issue.
				(e)Duties and
			 Powers
				(1)In
			 generalThe Corporation shall develop and execute a plan
			 to—
					(A)provide useful information to foreign
			 tourists, business people, students, scholars, scientists and others interested
			 in traveling to the United States, including the distribution of material
			 provided by the Federal Government concerning entry requirements, required
			 documentation, fees, processes, and information concerning declared public
			 health emergencies to prospective travelers, travel agents, tour operators,
			 meeting planners, foreign governments, travel media and other international
			 stakeholders;
					(B)identify and address perceptions in other
			 countries regarding United States entry policies that tend to limit attempts to
			 travel to the United States;
					(C)maximize the
			 economic and diplomatic benefits of travel to the United States by promoting
			 the United States of America to world travelers through the use of, but not
			 limited to, all forms of advertising, outreach to trade shows, and other
			 appropriate promotional activities; and
					(D)identify opportunities and strategies to
			 promote tourism to rural and urban areas equally.
					(2)Specific
			 powersIn order to carry out the purposes of this section, the
			 Corporation may—
					(A)obtain grants from
			 and make contracts with individuals and private companies, State, and Federal
			 agencies, organizations, and institutions;
					(B)hire or accept the
			 voluntary services of consultants, experts, advisory boards, and panels to aid
			 the Corporation in carrying out its purposes; and
					(C)take such other
			 actions as may be necessary to accomplish the purposes set forth in this
			 section.
					(f)Open
			 MeetingsMeetings of the board of directors of the Corporation,
			 including any committee of the board, shall be open to the public. The board
			 may, by majority vote, close any such meeting only for the time necessary to
			 preserve the confidentiality of commercial or financial information that is
			 privileged or confidential, to discuss personnel matters, or to discuss legal
			 matters affecting the Corporation, including pending or potential
			 litigation.
			(g)Major
			 campaignsThe board may not authorize the Corporation to obligate
			 or expend more than $25,000,000 on any advertising campaign, promotion, or
			 related effort unless—
				(1)the obligation or
			 expenditure is approved by an affirmative vote of at least
			 2/3 of the members of the board present at the
			 meeting;
				(2)at least 6 members
			 of the board are present at the meeting at which it is approved; and
				(3)each member of the
			 board has been given at least 3 days advance notice of the meeting at which the
			 vote is to be taken and the matters to be voted upon at that meeting.
				(h)Fiscal
			 accountability
				(1)Fiscal
			 yearThe Corporation shall establish as its fiscal year the
			 12-month period beginning on October 1.
				(2)BudgetThe
			 Corporation shall adopt a budget for each fiscal year.
				(3)Annual
			 auditsThe Corporation shall engage an independent accounting
			 firm to conduct an annual financial audit of the Corporation’s operations and
			 shall publish the results of the audit.
				3.Accountability
			 measures
			(a)ObjectivesThe
			 Board shall establish annual objectives for the Corporation for each fiscal
			 year subject to approval by the Secretary, in consultation with the Secretary
			 of Homeland Security and the Secretary of State. The Corporation shall
			 establish a marketing plan for each fiscal year not less than 60 days before
			 the beginning of that year and provide a copy of the plan, and any revisions
			 thereof, to the Secretary.
			(b)BudgetThe
			 board shall transmit a copy of the Corporation’s budget for the forthcoming
			 fiscal year to the Secretary not less than 60 days before the beginning of each
			 fiscal year, together with an explanation of any expenditure provided for by
			 the budget in excess of $5,000,000 for the fiscal year. The Corporation shall
			 make a copy of the budget and the explanation available to the public and shall
			 provide public access to the budget and explanation on the Corporation’s
			 website.
			(c)Annual Report to
			 CongressThe Corporation shall submit an annual report for the
			 preceding fiscal year to the Secretary of Commerce and the Secretary of
			 Homeland Security for transmittal to Congress on or before the 15th day of May
			 of each year. The report shall include—
				(1)a
			 comprehensive and detailed report of the Corporation’s operations, activities,
			 financial condition, and accomplishments under this Act;
				(2)a
			 comprehensive and detailed inventory of amounts obligated or expended by the
			 Corporation during the preceding fiscal year;
				(3)a detailed description of each in-kind
			 contribution, its fair market value, the individual or organization responsible
			 for contributing, its specific use, and a justification for its use within the
			 context of the Corporation's mission;
				(4)an objective and
			 quantifiable measurement of its progress, on an objective-by-objective basis,
			 in meeting the objectives established by the board;
				(5)an explanation of
			 the reason for any failure to achieve an objective established by the board,
			 and any revisions or alterations to the Corporation’s objectives under
			 subsection (a);
				(6)a comprehensive and detailed report of the
			 Corporation’s operations and activities to promote tourism in rural and urban
			 areas; and
				(7)such
			 recommendations as the Corporation deems appropriate.
				4.Matching public
			 and private funding
			(a)Establishment of
			 Travel Promotion FundThere is hereby established in the Treasury
			 a fund which shall be known as the Travel Promotion Fund.
			(b)Funding
				(1)First
			 yearFor the period beginning
			 on October 1, 2009, and ending on September 30, 2010, from amounts deposited in
			 the general fund of the Treasury from fees under section 217(h)(3)(B)(i) of the
			 Immigration and Nationality Act (8 U.S.C. 1187(h)(3)(B)(i)), the Secretary of
			 the Treasury shall make available not more than $100,000,000 to the
			 Corporation. The Secretary of the Treasury shall make at least quarterly
			 transfers to the Corporation to cover its initial expenses and carry out its
			 functions under this Act.
				(2)Subsequent
			 yearsFor each of fiscal
			 years 2011 through 2014, from amounts deposited in the general fund of the
			 Treasury from fees under section 5, the Secretary of the Treasury shall
			 transfer not more than $100,000,000 to the Fund, which shall be made available
			 to the Corporation, subject to subsections (c), (d), and (e), to carry out its
			 functions under this Act. Transfers shall be made by the Secretary of the
			 Treasury at least quarterly on the basis of estimates by the Secretary of the
			 Treasury, determined in consultation with the Board, of contributions made to
			 the Corporation by non-Federal sources, and proper adjustments shall be made in
			 amounts subsequently transferred to the extent prior estimates were in excess
			 or less than actual contributions from non-Federal sources.
				(c)Matching
			 Requirement
				(1)In
			 generalThe Secretary of the
			 Treasury shall make available to the Corporation at least quarterly from
			 amounts available in the Travel Promotion Fund—
					(A)for fiscal year
			 2011, twice the amount that will be collected from non-Federal sources by the
			 Corporation pursuant to section 4(b)(2) of this Act and not to exceed
			 $100,000,000; and
					(B)for subsequent
			 fiscal years, an amount equal to the amount that will be collected from
			 non-Federal sources by the Corporation pursuant to section 4(b)(2) of this Act
			 and not to exceed $100,000,000.
					(2)Goods and
			 servicesFor the purpose of determining the amount of matching
			 funds, other than money, available to the Corporation—
					(A)the fair market value, as determined by the
			 Corporation, of goods and services (including advertising) contributed to the
			 Corporation for use under this Act may be included in the determination;
			 but
					(B)the fair market
			 value of such goods and services may not account for more than 80 percent of
			 the matching requirement for the Corporation in any fiscal year.
					(3)Right of
			 refusalThe Corporation may decline to accept any contribution in
			 kind that it determines to be inappropriate, not useful, or commercially
			 worthless.
				(d)Grant
			 offsetFor a given fiscal
			 year, the Secretary of the Treasury shall reduce the total amount of funding to
			 be transferred to the Corporation from the Travel Promotion Fund by the amount
			 of Federal grants received by the Corporation pursuant to section 2(e)(2)(A) to
			 be used during that fiscal year.
			(e)LimitationThe Corporation shall not expend funds or
			 obligate to expend funds that will exceed total amounts received by the
			 Corporation for a given fiscal year.
			(f)Carryforward
				(1)Federal
			 fundsAmounts transferred to the Fund under subsection (b)(2)
			 shall remain available until expended.
				(2)Matching
			 fundsAny amount received by the Corporation from non-Federal
			 sources in fiscal year 2010, 2011, 2012, 2013, or 2014 that cannot be used to
			 meet the matching requirement under subsection (c)(1) for the fiscal year in
			 which such funds were collected may be carried forward and treated as having
			 been received in the succeeding fiscal year for purposes of meeting the
			 matching requirement of subsection (c)(1) in such succeeding fiscal
			 year.
				5.Travel Promotion
			 Fund feesSection 217(h)(3)(B)
			 of the Immigration and Nationality Act (8 U.S.C. 1187(h)(3)(B)) is amended to
			 read as follows:
			
				(B)Fees(i)In
				GeneralNo later than
				September 30, 2009, the Secretary of Homeland Security shall establish a fee
				for the use of the System and begin assessment and collections of that fee. The
				initial fee shall be the sum of—
						(I)$10 per travel authorization; and
						(II)an amount that will ensure recovery of
				the full costs of providing and administering the System, as determined by the
				Secretary of Homeland Security.
						(ii)Disposition of Amounts
				CollectedAmounts collected under clause (i)(I) shall be credited
				to the Travel Promotion Fund established by section 4 of the Travel Promotion
				Act of 2009. Amounts collected under clause (i)(II) shall be transferred to the
				general fund of the Treasury and made available to pay the costs incurred to
				administer the System.
					(iii)ReportThe
				Secretary of Homeland Security shall submit a report to Congress if the fee
				authorized by clause (i)(I) is not collected as authorized. The report shall
				include a plan for collecting the fee in the most expeditious manner.
					(iv)Sunset of travel promotion fund
				feeThe Secretary may not collect the fee authorized by clause
				(i)(I) for fiscal years beginning after September 30, 2014, unless Congress has
				authorized the Secretary to continue to collect the fee authorized by clause
				(i)(I).
					.
		6.Investment of
			 FundsPending disbursement
			 pursuant to a program, plan, or project, the Corporation may invest funds
			 received by the Corporation only in obligations of the United States or any
			 agency thereof, in general obligations of any State or any political
			 subdivision thereof, in any interest-bearing account or certificate of deposit
			 of a bank that is a member of the Federal Reserve System, or in obligations
			 fully guaranteed as to principal and interest by the United States. The
			 Secretary of the Treasury shall reduce the total amount of funding for a given
			 fiscal year to be transferred from the Travel Promotion Fund to the Corporation
			 by the amount of interest earned by the Corporation as a result of its
			 investments pursuant to this section for the preceding fiscal year.
		7.Prohibition on use
			 of fundsNo funds raised by
			 the Treasury Department’s Travel Promotion Fund or the Corporation for Travel
			 Promotion may be used to directly promote or advertise a specific
			 corporation.
		8.Assessment
			 authority
			(a)In
			 generalExcept as otherwise
			 provided in this section, the Corporation may impose an annual assessment on
			 United States members of the travel and tourism industry. The Corporation shall
			 determine—
				(1)the industry
			 segments that will be included in the initial assessment referendum;
				(2)the target
			 assessment level for the initial referendum;
				(3)the percent of
			 funds to be levied against each industry category and segment, based, to the
			 extent possible, on quantifiable industry data, and bearing an appropriate
			 relationship to the benefit derived from travel and tourism by those industry
			 segments; and
				(4)the assessment
			 methodology and rate of assessment within each industry segment, that may
			 include, but is not limited to, a percentage of gross revenue or a per
			 transaction charge.
				(b)Initial
			 assessment limitedThe Corporation may establish the initial
			 assessment after the date of enactment of the Travel and Tourism Promotion Act
			 at no greater, in the aggregate, than $20,000,000.
			(c)Referenda
				(1)In
			 generalThe Corporation may not impose an annual assessment
			 unless—
					(A)the Corporation
			 submits the proposed annual assessment to members of the industry in a
			 referendum;
					(B)the assessment is
			 approved by a majority of those voting in the referendum; and
					(C)the Corporation determines the results of
			 the referendum on the basis of weighted voting apportioned according to the
			 anticipated financial contribution made by each voting entity.
					(2)Procedural
			 requirementsIn conducting a referendum under this subsection,
			 the Corporation shall—
					(A)provide written or
			 electronic notice not less than 60 days before the date of the referendum;
			 and
					(B)describe the
			 proposed assessment or increase and explain the reasons for the referendum in
			 the notice.
					(d)Collection
				(1)In
			 generalThe Corporation shall establish a means of collecting the
			 assessment that it finds to be efficient and effective. The Corporation may
			 establish a late payment charge and rate of interest to be imposed on any
			 person who fails to remit or pay to the Corporation any amount assessed by the
			 Corporation under this Act.
				(2)EnforcementThe
			 Corporation may bring suit in Federal court to compel compliance with an
			 assessment levied by the Corporation under this Act.
				(e)Investment of
			 fundsPending disbursement pursuant to a program, plan, or
			 project, the Corporation may invest funds collected through assessments, and
			 any other funds received by the Corporation, only in obligations of the United
			 States or any agency thereof, in general obligations of any State or any
			 political subdivision thereof, in any interest-bearing account or certificate
			 of deposit of a bank that is a member of the Federal Reserve System, or in
			 obligations fully guaranteed as to principal and interest by the United
			 States.
			9.Amendments to the
			 International Travel Act of 1961
			(a)Powers and
			 duties of Secretary of CommerceSection 201 of the International Travel Act
			 of 1961 (22 U.S.C. 2122) is amended—
				(1)in the first
			 sentence of the matter preceding paragraph (1)—
					(A)by striking
			 and by the United States National Tourism Organization Act of
			 1996; and
					(B)by striking
			 United States National Tourism Organization and inserting
			 Corporation for Travel Promotion (established by section 3 of the Travel
			 Promotion Act of 2008);
					(2)in paragraph (4), by striking United
			 States National Tourism Organization and inserting Corporation
			 for Travel Promotion; and
				(3)by adding at the
			 end the following:
					
						Such plan
				may not include a comprehensive international advertising campaign relating to
				critical tourism
				functions..
				(b)Tourism Policy
			 Council
				(1)MembershipSubsection
			 (b) of section 301 of the International Travel Act of 1961 (22 U.S.C. 2124) is
			 amended—
					(A)by striking
			 paragraphs (8) through (10);
					(B)by redesignating
			 paragraph (11) as paragraph (13);
					(C)by inserting after
			 paragraph (7) the following new paragraphs:
						
							(8)The Secretary of
				Homeland Security.
							(9)The Commissioner
				of U.S. Customs and Border Protection of the Department of Homeland
				Security.
							(10)The Assistant
				Secretary of U.S. Customs and Immigration Enforcement of the Department of
				Homeland Security.
							(11)The Secretary of
				Education.
							;
				and
					(D)in paragraph (13)
			 (as redesignated by subparagraph (B) of this paragraph), by inserting ,
			 in consultation with other members of the Council at the end before the
			 period.
					(2)MeetingsSubsection
			 (d) of such section is amended to read as follows:
					
						(d)The Council shall meet not less than 2
				times a year. For the purposes of conducting business, each member of the
				Council may appoint a designee to represent such member during one or more
				meetings of the
				Council.
						.
				(3)Involvement of
			 Federal agencies and departmentsSubsection (e) of such section
			 is amended by adding at the end the following new paragraph:
					
						(4)Members of the Council shall provide the
				Corporation for Travel Promotion with timely information regarding
				documentation and procedures required for admission to the United States and
				regarding strategies planned by any Federal department or agency to promote
				travel to the United States for tourism, business, study, scholarship,
				scientific exchange, or other purposes, so that the Corporation for Travel
				Promotion may better conduct its communications and promotion
				activities.
						.
				(4)Annual
			 reportSubsection (g)(3) of
			 such section is amended by striking United States National Tourism
			 Organization and inserting Corporation for Travel
			 Promotion.
				(5)Applicability of
			 Federal Advisory Committee ActSubsection (h) of such section is amended
			 by striking President of the United States National Tourism
			 Organization and inserting President of the Corporation for
			 Travel Promotion.
				(c)Repeal of
			 authorities relating to the United States Travel and Tourism Promotion Advisory
			 BoardSection 210 of the
			 Department of Commerce and Related Agencies Appropriations Act, 2003 (contained
			 in title II of division B of Public Law 108–7; 117 Stat. 78–79; 22 U.S.C. 2122
			 note) is amended—
				(1)by striking
			 subsections (b) through (d); and
				(2)by redesignating
			 subsection (e) as subsection (b).
				10.DefinitionsIn this Act, the following definitions
			 apply:
			(1)BoardThe
			 term Board means the board of directors of the Corporation.
			(2)CorporationThe
			 term Corporation means the Corporation for Travel Promotion
			 established by section 2.
			(3)FundThe
			 term Fund means the Travel Promotion Fund established by section
			 4.
			(4)SecretaryExcept
			 as otherwise expressly provided, the term Secretary means the
			 Secretary of Commerce.
			11.GAO
			 study
			(a)In
			 GeneralNot later than 90 days after the date of enactment of
			 this Act, the Government Accountability Office shall initiate a study to assess
			 barriers to entry into the United States by foreign travelers. The GAO shall
			 consult with the Department of Homeland Security, including U.S. Immigration
			 and Customs Enforcement and Customs and Border Protection, the Department of
			 Commerce, and the Department of the Treasury, as necessary.
			(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the GAO shall report
			 the findings to the appropriate Congressional committees. The report shall
			 include—
				(1)the GAO’s findings
			 on specific barriers to entry into the United States by foreign travelers;
			 and
				(2)recommendations
			 for initiatives that may reduce those barriers.
				
